internal_revenue_service number release date index number ----------------------- ---------------------------- ----------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------ telephone number --------------------- refer reply to cc ita b02 plr-102314-08 date date legend mr a ------------------------ year x ------- dear ----------------------- this ruling is in response to your letter dated date in which you requested a letter_ruling and a closing_agreement concerning the federal_income_tax treatment of payments made by a former prisoner to a community corrections center ccc facts in year x mr a pled guilty to multiple criminal counts and was sentenced to several years in prison several years of supervised release and a fine the federal board_of prisons bop determined that mr a was eligible for placement in a ccc and assigned him to one the assignment was made under uscs c which provides that to the extent practicable a prisoner will spend a reasonable part but not more than months of the last percent of his term under conditions that will afford the prisoner a reasonable opportunity to adjust to and prepare for re-entry into the community in anticipation of his release to the ccc mr a entered into an agreement with the bop under which he promised while a resident of a community corrections center or work release program he would abide by all the rules and regulations the rules and regulations governing participation in his particular ccc program are set forth in the residential handbook which provides that employed residents shall pay twenty-five percent of their weekly gross_income rounded to the nearest dollar amount to the ccc the handbook also states that r esidents who are not employed but who have other means of income ie social_security disability benefits pensions shall pay an plr-102314-08 amount of of their gross_income the handbook states in regard to the purpose of the payments i n order to promote financial responsibility the bureau of prisons requires residents to contribute to the cost of the ccc residence through subsistence payments to the contractor the payments are to be made at the conclusion of each week and failure to make subsistence payments may result in disciplinary action including termination from the program the payments apparently represent a very small portion of the costs of the facility and must be made whether or not the prisoner lives at the ccc facility rulings requested mr a’s required_payments of a percentage ie of his income to a ccc are deductible under sec_162 alternatively mr a’s required_payments of a percentage of his income to a ccc are deductible under sec_212 conclusions mr a’s required_percentage payments are not deductible under sec_162 the payments are required for his participation in a ccc program and his opportunity to secure and retain employment however that mr a could not work as employee but for the payments is not a sufficient basis to allow a deduction under sec_162 the required_payments are not connected with his trade_or_business that is they are not related to the performance of his job the required_payments are also inherently_personal in that they are meant to cover or at least replicate the cost of his housing and sustenance and are for the purpose of his rehabilitation see sec_262 as shown in the cases discussed below expenditures that are normally personal are only allowed in very limited circumstances not involved here mr a’s required_percentage payments are not deductible under sec_212 the same analysis is applicable to the expenses under sec_212 as under sec_162 law analysis ruling_request deduction under sec_162 sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business being an employee constitutes a trade_or_business for purposes of sec_162 54_tc_374 acq in result on another issue 1972_2_cb_2 gordon el v commissioner t c memo aff’d without op 980_f2d_723 3rd cir plr-102314-08 sec_262 provides that as a general_rule no deduction shall be allowed for personal living or family_expenses in 74_tc_1229 taxpayer’s blood contained rare antibodies and was highly sought after by drug companies because of the frequency of her blood sales it was necessary for the taxpayer to eat a special diet ie one higher in protein than her ordinary requirements the court held that to the extent substantiated the taxpayer could deduct the cost of the special food that was beyond that necessary for her personal needs however the court agreed with the service that the taxpayer was not entitled to a deduction simply because she would not have incurred the expenses but for her sale of the blood plasma and cited 52_tc_842 acq c b xix and 49_tc_557 based on this holding the court did not allow her the portion of the food deduction necessary for her personal comfort in contrast to the taxpayer in green mr a has not alleged that the expense of the required_percentage payments exceeds the amount necessary for his personal needs more importantly the food allowed in green was directly related to income being earned instead the stated purpose of mr a’s required involvement with the ccc under uscc c is to help with his readjustment to the outside world that mr a is the subject of rehabilitation is a personal matter and the required_payments are not incurred in the conduct of his trade_or_business instead his argument is a but for argument that was explicitly rejected in green as well as drake and kroll in drake the taxpayer argued he should be able to deduct haircuts because his employment by the military required him to keep his hair short in rejecting the but for test as the sole determination of whether an amount is deductible under sec_162 the court noted that many kinds of expenses are incurred by a taxpayer solely because he is engaged in a trade_or_business but are still not deductible eg commuting clothing that is adaptable for nonbusiness wear and certain educational expenses in kroll the taxpayer was an 8-year old actor who was employed in a broadway show the taxpayer claimed private school tuition was a business_expense because the school made special accommodations for his absences to work in the play which would not have been made by a public school in disallowing the tuition deduction the court stated t his is another example of expenditures made to enable a taxpayer to carry on a trade_or_business but which are not incurred in the conduct of that trade_or_business t c pincite the court expounded on the examples of commuting and work_clothes adaptable to general use and then stated - of those expenses necessary to the carrying on of a trade_or_business only those incurred in the conduct of the trade_or_business are deductible id plr-102314-08 expenditures even ones that seem to be personal can be deductible if they are required by the employer as related to the job mr a relies upon cases involving the deduction of fireman meals and similar circumstances specifically 611_f2d_1260 9th cir acq in part 1978_2_cb_2 nonacq in part 1978_2_cb_4 nonacq withdrawn and acq in part c b viii and belt v commissioner t c memo as well as 877_f2d_838 10th cir christy v united_states 841_f2d_809 8th cir cert_denied 489_us_1016 and walsh v commissioner t c memo sibla affirmed an opinion of the tax_court 67_tc_870 nonacq 1978_2_cb_3 nonacq withdrawn and acq c b viii that a fireman could deduct his share of the cost of a mandatory organized mess at the firehouse the tax_court had allowed the deduction reasoning that a personal_expense can become a deductible expense when circumscribed by company regulations the ninth circuit relied upon the tax court’s finding of facts as they were well supported by the record in distinguishing the cases relied upon by the government the ninth circuit noted the unusual and unique circumstances involved and the department’s requirement that the firemen participate in the mess as a condition_of_employment the tax_court subsequently found the facts involved in belt indistinguishable from those found in sibla and cooper again the present case is clearly distinguishable from cooper sibla and belt because the payments made to ccc are not required by mr a’s employer and are not related to the performance of his job similarly the present case is distinguishable from pollei and christy in that they again involve expenditures found to be related to the taxpayers’ performance of their jobs that is an on-duty policeman’s commuting in pollei and an on-duty policeman’s meals in christy further mr a resides outside the circuits in which pollei and christy were decided lastly in walsh the taxpayer who was a pharmacist was not allowed to deduct the meals he ate at work ruling_request deduction under sec_212 sec_212 allows individuals to deduct all ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income and for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income the legal analysis under sec_212 for these expenses is the same as that under sec_162 under the regulations deductions under sec_212 must also be ordinary and necessary and therefore closely related to the production or collection of taxable_income see sec_1_212-1 further sec_211 makes sec_212 subject_to sec_262 disallowing personal and living expenditures specifically personal expenditures are not allowed as investment-related expenses 372_us_39 the taxpayer in drake argued that his expenses could alternatively be deducted under sec_212 the court held that sec_212 merely enlarged the category of incomes with reference to which expenses were deductible it did not enlarge the range of allowable deductions t c pincite quot’g 323_us_57 administrative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _________________ thomas d moffitt branch chief branch income_tax accounting
